Argument #1: Specifically, the cited references fail to teach or suggest the features of “generating simulation code for all blocks that include a corresponding simulation code attribute;” and “performing a software-in-the-loop simulation, taking the simulation code into account, wherein the simulation code and the production code are contained in the source code separably from each other, and wherein the production code and the simulation code are generated from the model in a single run” as recited in claim 1.
	Answer to Argument #1: Examiner respectfully disagrees because as set forth in the previous office action, examiner relied upon Oi in view of Feng to reject the limitation. In addition, Oi further discloses in FIG. 5 and associated text, such as, “FIG. 5 shows a process to generate a source code from the model … If the start block is assumed to be the last one, the process advances to Step 570. The process generates a source code from the model 3 recorded in the RAM 13 in accordance with the generation rule 23… the code generation tool 2 performs the process from Steps 510 to 560 to generate an intermediate model as shown in FIG. 6. At Step 570, the process generates a source code corresponding to this intermediate model in accordance with the generation rule 23… (Underline added – See paras [0059] – [0072]).  

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        April 28th, 2022